Exhibit 10.9.4

APPLERA CORPORATION/CELERA GENOMICS GROUP
1999 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT
(Series FY02-6 Performance Units)

NON-QUALIFIED STOCK OPTION AGREEMENT dated as of April 19, 2002 by and between
Applera Corporation, a Delaware corporation (the “Company”), and «Name», a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option”) to
purchase «Number» shares of its Celera Genomics Group Common Stock, par value
$.01 per share (the “Celera Genomics Stock”), under the terms of the Applera
Corporation/Celera Genomics Group 1999 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Celera Genomics
Stock subject to the Option is $19.475 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on April 19, 2012 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised in full on or after April 19, 2005,
provided that, except as provided below, you are on the date of exercise, and
have been at all times from the date of grant to the date of exercise, a regular
employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

 

-1-

--------------------------------------------------------------------------------



8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Celera Genomics Stock
to be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of Celera Genomics Stock owned by you for
at least six months having a Fair Market Value (as defined in the Plan) equal to
the aggregate purchase price of the shares as to which the Option is being
exercised, (c) a combination of U.S. currency and/or previously owned shares of
Celera Genomics Stock valued at Fair Market Value, or (d) by payment of such
other consideration as the Management Resources Committee of the Board of
Directors (the “Committee”) from time to time determines. For purposes of this
paragraph, Fair Market Value will be determined as of the business day
immediately preceding the day on which the Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of
Celera Genomics Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Celera Genomics Stock subject to the Option prior to
the issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

 

-2-

--------------------------------------------------------------------------------



14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

16. Compliance with Law. No shares of Celera Genomics Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.



-3-

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

APPLERA CORPORATION

By:                                                                      
               
        Chairman, President and
        Chief Executive Officer

Accepted and Agreed:

                                                    
«Name»

          



-4-

--------------------------------------------------------------------------------



Back to Contents

APPLERA CORPORATION/CELERA GENOMICS GROUP
1999 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT
(Series FY02-7 Performance Units)

NON-QUALIFIED STOCK OPTION AGREEMENT dated as of April 19, 2002 by and between
Applera Corporation, a Delaware corporation (the “Company”), and «Name», a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option”) to
purchase «Number» shares of its Celera Genomics Group Common Stock, par value
$.01 per share (the “Celera Genomics Stock”), under the terms of the Applera
Corporation/Celera Genomics Group 1999 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Celera Genomics
Stock subject to the Option is $19.475 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on April 19, 2012 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised in full on or after the earlier of (a)
April 19, 2007 or (b) two years after all Stock Price Targets under the Series
FY02-7 Performance Units granted to you on the date hereof have been attained,
provided that, except as provided below, you are on the date of exercise, and
have been at all times from the date of grant to the date of exercise, a regular
employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

 

-1-

--------------------------------------------------------------------------------



7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Celera Genomics Stock
to be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of Celera Genomics Stock owned by you for
at least six months having a Fair Market Value (as defined in the Plan) equal to
the aggregate purchase price of the shares as to which the Option is being
exercised, (c) a combination of U.S. currency and/or previously owned shares of
Celera Genomics Stock valued at Fair Market Value, or (d) by payment of such
other consideration as the Management Resources Committee of the Board of
Directors (the “Committee”) from time to time determines. For purposes of this
paragraph, Fair Market Value will be determined as of the business day
immediately preceding the day on which the Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of
Celera Genomics Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Celera Genomics Stock subject to the Option prior to
the issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

 

-2-

--------------------------------------------------------------------------------



13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

16. Compliance with Law. No shares of Celera Genomics Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

-3-

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

APPLERA CORPORATION

By:                                                                      
               
        Chairman, President and
        Chief Executive Officer

Accepted and Agreed:

                                                    
«Name»



-4-

--------------------------------------------------------------------------------



Back to Contents

APPLERA CORPORATION/CELERA GENOMICS GROUP
1999 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT
(Series FY03-1 Performance Units)

NON-QUALIFIED STOCK OPTION AGREEMENT dated as of August 5, 2002 by and between
Applera Corporation, a Delaware corporation (the “Company”), and «Name», a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option”) to
purchase «Number» shares of its Celera Genomics Group Common Stock, par value
$.01 per share (the “Celera Genomics Stock”), under the terms of the Applera
Corporation/Celera Genomics Group 1999 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Celera Genomics
Stock subject to the Option is $9.675 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on August 5, 2012 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised in full on or after August 5, 2005,
provided that, except as provided below, you are on the date of exercise, and
have been at all times from the date of grant to the date of exercise, a regular
employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

 

-1-

--------------------------------------------------------------------------------



8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Celera Genomics Stock
to be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of Celera Genomics Stock owned by you for
at least six months having a Fair Market Value (as defined in the Plan) equal to
the aggregate purchase price of the shares as to which the Option is being
exercised, (c) a combination of U.S. currency and/or previously owned shares of
Celera Genomics Stock valued at Fair Market Value, or (d) by payment of such
other consideration as the Management Resources Committee of the Board of
Directors (the “Committee”) from time to time determines. For purposes of this
paragraph, Fair Market Value will be determined as of the business day
immediately preceding the day on which the Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of
Celera Genomics Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Celera Genomics Stock subject to the Option prior to
the issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

 

-2-

--------------------------------------------------------------------------------



14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

16. Compliance with Law. No shares of Celera Genomics Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.



-3-

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

APPLERA CORPORATION

By:                                                                      
               
        Chairman, President and
        Chief Executive Officer

Accepted and Agreed:

                                                    
«Name»



-4-

--------------------------------------------------------------------------------



Back to Contents

APPLERA CORPORATION/CELERA GENOMICS GROUP
1999 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT
(Series FY03-2 Performance Units)

NON-QUALIFIED STOCK OPTION AGREEMENT dated as of August 5, 2002 by and between
Applera Corporation, a Delaware corporation (the “Company”), and «Name», a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option”) to
purchase «Number» shares of its Celera Genomics Group Common Stock, par value
$.01 per share (the “Celera Genomics Stock”), under the terms of the Applera
Corporation/Celera Genomics Group 1999 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Celera Genomics
Stock subject to the Option is $9.675 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on August 5, 2012 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised in full on or after the earlier of (a)
August 5, 2007 or (b) two years after all Stock Price Targets under the Series
FY03-2 Performance Units granted to you on the date hereof have been attained,
provided that, except as provided below, you are on the date of exercise, and
have been at all times from the date of grant to the date of exercise, a regular
employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

 

-1-

--------------------------------------------------------------------------------



7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Celera Genomics Stock
to be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of Celera Genomics Stock owned by you for
at least six months having a Fair Market Value (as defined in the Plan) equal to
the aggregate purchase price of the shares as to which the Option is being
exercised, (c) a combination of U.S. currency and/or previously owned shares of
Celera Genomics Stock valued at Fair Market Value, or (d) by payment of such
other consideration as the Management Resources Committee of the Board of
Directors (the “Committee”) from time to time determines. For purposes of this
paragraph, Fair Market Value will be determined as of the business day
immediately preceding the day on which the Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of
Celera Genomics Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Celera Genomics Stock subject to the Option prior to
the issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

 

-2-

--------------------------------------------------------------------------------



13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

16. Compliance with Law. No shares of Celera Genomics Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.



-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

APPLERA CORPORATION

By:                                                                      
               
        Chairman, President and
        Chief Executive Officer

Accepted and Agreed:

                                                    
«Name»



-4-

--------------------------------------------------------------------------------